COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS

                                               '
 EX PARTE: JUAN CARLOS REYES.                                  No. 08-12-00261-CR
                                               '
                                                                 Appeal from the
                                               '
                                                            County Court at Law No. 7
                                               '
                                                             of El Paso County, Texas
                                               '

                                                '          (TC# 20050C17647-CC7-1)




                                           ORDER

       The Court has received and filed the supplemental clerk=s record requested in this Court=s

order issued February 14, 2013. The appeal is therefore reinstated and the Appellee=s brief is

due May 15, 2013.

       IT IS SO ORDERED this 2nd day of May, 2013.



                                                    PER CURIAM

Before McClure, C.J., Rivera and Rodriguez, JJ.